OPINION ON MANDATE
JOANOS, Chief Judge.
In Key v. State, 589 So.2d 348 (Fla. 1st DCA 1991), we affirmed the denial of Key’s motion to suppress, but vacated Key’s sentencing as an habitual offender, and remanded for a determination whether any one of the five prior felony convictions occurred sequentially to August 12, 1987. The supreme court quashed our reversal of Key’s sentence as an habitual offender in State v. Key, 603 So.2d 494 (Fla.1992). Accordingly, we affirm the trial court on all issues.
AFFIRMED.
SHIVERS and MINER, JJ., concur.